Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11, 15, 19, 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (hereinafter Kim)(US 2019/0007992).

Regarding claim 1, Kim teaches a method comprising: receiving, by a wireless device from a base station, a paging message for connection establishment(P[0624], UE in response to receiving a paging; request for a PDU session); 
sending, by the wireless device to a computing device  via the base station, a response message indicating(P[0624], the AMF device receives the service request message): a rejection 
Regarding claim 2, Kim teaches the method of claim 1, wherein the response message comprises a PDU session identity list(P[0624],service request procedure indicating the list of PDU sessions that are allowed by the UE).  
Regarding claim 3, Kim teaches the method of claim 1, wherein the response message further indicates one or more PDU sessions unavailable for paging(P[0624], the PDU sessions that are not included in the list; UE does not accept the PDU session).
Claims 9 and 15 are rejected for the same reason as set forth in claim 1.
Regarding claim 10, Kim teaches the method of claim 9, wherein the response message further indicates a determination not to accept service associated with the paging message(P[0624], does not accept PDU session that is paged). 
Regarding claim 11, Kim teaches the method of claim 9, wherein the computing device comprises an access and mobility management function (AMF) device((P[0624], AMF device).
Regarding claim 19, Kim teaches the method of claim 15, wherein the paging message is a radio access network (RAN) paging message(P[0624], paging ).  
Regarding claims 21-23, Kim teaches, wherein, during the receiving the paging message, the wireless device is in an idle state for the first access technology and in the connected state for the second access technology(P[0558], idle in 3GPP and connected state in the non-3GPP)

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 12-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (hereinafter Kim)(US 2019/0007992) in view over Kumar  et al. (hereinafter Kumar)(US 2020/0120585).
Regarding claim 4, Kim teaches all the particulars of the claim except the method of claim 1, wherein the sending the response message comprises sending a non-access stratum (NAS) response message to an the computing device via a second base station. However, Kumar teaches in an analogous art wherein the sending the response message comprises sending a non-access stratum (NAS) response message to an the computing device via a second base station(item  3604 in Fig. 36, service request from UE over a non-3GPP access network; P[0167]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein the sending the response message comprises sending a non-access stratum (NAS) response message to an the computing device via a second base station in order to have efficient handling of serice connection.
Regarding claim 5, Kim teaches all the particulars of the claim except wherein the response message further indicates to stop retransmission of the paging message. However, Kumar teaches in an analogous art wherein the response message further indicates to stop retransmission of the paging message (P[0167], terminating the paging message for the non-3GPP access network). Therefore, it would have been obvious to one of ordinary skill in the art , wherein the response message further indicates to stop retransmission of the paging message in order to have efficient handling of serice connection.
Regarding claim 6, Kim teaches all the particulars of the claim except, wherein: the receiving the paging message is from the base station of  a third-generation partnership project (3GPP) access technology; and -2-the sending the response message to the computing device is via a second base station of  a non-third generation partnership project (non-3GPP) access technology. However, Kumar teaches in an analogous art wherein: the receiving the paging message is from the base station of  a third-generation partnership project (3GPP) access technology; and -2-the sending the response message to the computing device is via a second base station of  a non-third generation partnership project (non-3GPP) access technology (P[0167], sending paging message over the 3GPP; receivng service request(response) over the non-3GPP access network). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein: the receiving the paging message is from the base station of  a third-generation partnership project (3GPP) access technology; and -2-the sending the response message to the computing device is via a second base station of  a non-third generation partnership project (non-3GPP) access technology in order to have efficient handling of serice connection.
Regarding claim 7, Kim teaches the method of claim 1, wherein the NAS response message comprises a cause value indicating at least one of: a connection status is busy; a connection status is weak; 117Docket No.: 007412.04843\US a connection with a base station that is different from the first base station; or the wireless device has more than one subscriber identity module (SIM)().  
claim 7, Kim teaches all the particulars of the claim except, wherein the NAS response message comprises a cause value indicating at least one of: a connection status is busy; a connection status is weak; 117Docket No.: 007412.04843\US a connection with a base station that is different from the first base station; or the wireless device has more than one subscriber identity module (SIM). However, Kumar teaches in an analogous art wherein the NAS response message comprises a cause value indicating at least one of: a connection status is busy; a connection status is weak; 117Docket No.: 007412.04843\US a connection with a base station that is different from the first base station; or the wireless device has more than one subscriber identity module (SIM) (P[0167], sending paging message over the 3GPP; receivng service request(response) over the non-3GPP access network). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein the NAS response message comprises a cause value indicating at least one of: a connection status is busy; a connection status is weak; 117Docket No.: 007412.04843\US a connection with a base station that is different from the first base station; or the wireless device has more than one subscriber identity module (SIM) in order to have efficient handling of serice connection.
Claims 12 and 18 are rejected for the same reason as set forth in claim 6.
Claim 13 is rejected for the same reason as set forth in claim 7.
Regarding claim 16, Kim teaches all the particulars of the claim except the method further comprising receiving,  from an access and mobility management function (AMF} device and based on the response message, an indication comprising a context release command message requesting a context release associated with the wireless device.

further comprising receiving,  from an access and mobility management function (AMF} device and based on the response message, an indication comprising a context release command message requesting a context release associated with the wireless device(P[0116], UE sends the service request to AMF and AMF to release UE connection). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the indication received from the AMF device comprises a context release command message requesting a context release associated with the wireless device in order to have efficient handling of data context.
Regarding claim 17, Kumar teaches all the particulars of the claim except the method of claim 15, further comprising: based on the indication received from the AMF device comprising a context release command message, performing a context release associated with the wireless device(P[0116], UE sends the service request to AMF and AMF to release UE connection).

Claim 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (hereinafter Kim)(US 2019/0007992) and Yang et al. (hereinafter Yang)(US 2016/0044545).
Regarding claim 8, 20, Kim teaches all the particulars of the claim except the method, receiving, by the wireless device from the first base station via the first access technology, a second paging message; and based on a determination to communicate using the first access technology, sending a radio resource control (RRC) setup message to the first base station.  However, Yang teaches in an analogous art, receiving, by the wireless device from the first base station via the first access technology, a second paging message; and based on a determination to communicate using the first access technology, sending a radio resource control (RRC) setup message to the first base station (abstract, re-paging and return to first RAT). .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (hereinafter Kim)(US 2019/0007992) and Lee et al. (hereinafter Lee)(US 2019/0149365).
Regarding claim 14, Kim teaches all the particulars of the claim except the method, wherein: the indication to send the paging message comprises an N2 paging message; and the paging message comprises a radio resource control (RRC) paging message. However, Lee teaches in an analogous art wherein: the indication to send the paging message comprises an N2 paging message; and the paging message comprises a radio resource control (RRC) paging message(P[04117, 0539]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein: the indication to send the paging message comprises an N2 paging message; and the paging message comprises a radio resource control (RRC) paging message. in order to have efficient handling of data context.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647